Citation Nr: 1118294	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of multiple shrapnel wounds to the back. 

2.  Entitlement to an initial compensable rating for residuals of shrapnel wounds to the left lower extremity.

3.  Entitlement to an initial compensable rating for residuals of shrapnel wounds to the left upper extremity.  

4.  Entitlement to an initial compensable rating for residuals of shrapnel wounds to the right upper extremity.

5.  Entitlement to a compensable rating for bilateral hearing loss. 

6.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


7.  Entitlement to a compensable rating for shrapnel wounds to the head.  

8.  Entitlement to service connection for phosphorous burns to the right forearm.

9.  Entitlement to service connection for numbness of the fingertips.

10.  Entitlement to an effective date prior to January 2, 2008, for grant of service connection for residuals of shrapnel wounds to the back.

11.  Entitlement to an effective date prior to January 2, 2008, for grant of service connection for residuals of shrapnel wounds to the left lower extremity.

12.  Entitlement to an effective date prior to January 2, 2008, to include whether there was clear and unmistakable error (CUE) in the June 1971 administrative decision, and February 2001 RO rating decision, for grant of service connection for shrapnel wounds to the left upper extremity.  

13.  Entitlement to an effective date prior to January 2, 2008, for grant of service connection for shrapnel wounds to the right upper extremity.  


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The August 2008 rating decision awarded service connection for shrapnel wounds to the back, left lower extremity, and bilateral upper extremities, effective January 2, 2008.  Increased ratings for PTSD and bilateral hearing loss were denied in this decision, as was service connection for phosphorus burns of the right forearm, skull defect, and numbness in the fingertips.  

The Board notes that the RO originally characterized the head injury issue above as service connection for a skull defect.  In multiple submissions by the Veteran's representative, it was indicated that he wished to pursue an increased rating for shrapnel wounds to the head, and not separate service connection for a skull disability.  As such, the Board finds that this issue is properly characterized on the cover page of this decision as one of an increased rating for shrapnel wounds to the head.  

The issue of entitlement to service connection for a smoking-related chest/lung disability caused by PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for shrapnel wound to the head, back, upper extremities, and left lower extremity; and entitlement to an effective date earlier than January 2, 2008, to include as due to CUE in the February 2001 rating decision, for service-connected shrapnel wounds of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has hearing loss in the right ear with a numeric designation of I.

3.  The Veteran has hearing loss in the left ear with a numeric designation of I. 

4.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.  

5.  The Veteran is not shown to have residuals of phosphorous burns to the right forearm attributable to his period of active duty.

6.  The Veteran is not shown to have a disability manifested by numbness in the fingertips attributable to his period of active duty.

7.  On January 2, 2008, the Veteran submitted a formal claim seeking entitlement to service connection for shrapnel wound residuals of the back, shrapnel wound residuals of the left lower extremity, and shrapnel wound residuals of the right upper extremity.  

8.  Prior to January 2, 2008, there were no formal or informal claims for service connection for shrapnel wound residuals of the right upper extremity, back, or left lower extremity.  




CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1- 4.16, 4.85, Diagnostic Code 6100 (2010).  

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.102, 4.1- 4.16, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for entitlement to service connection for residuals of phosphorous burns to the right forearm are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for entitlement to service connection for numbness of the fingertips are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  The requirements for an effective date prior to January 2, 2008, for the award of service connection for a residuals of shrapnel wounds to the back have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2010). 

6.  The requirements for an effective date prior to January 2, 2008, for the award of service connection for a residuals of shrapnel wounds to the left lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2010). 

7.  The requirements for an effective date prior to January 2, 2008, for the award of service connection for a residuals of shrapnel wounds to the right upper extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in March 2008, June 2008, and May 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying service connection claims and subsequent increased rating claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the March 2008 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial March 2008 VCAA notice was given prior to the appealed AOJ decision, dated in August 2008.  Notice vis-à-vis the Veteran's increased rating claims was provided in May 2009, and this was followed by a Supplement Statement of the Case in November 2009.  The Board finds that notice is pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the etiology and severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  

VA is not required to schedule the Veteran for a physical examination for his claimed phosphorous burns of the right forearm and numbness in the fingertips because the evidence does not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is no credible evidence of an event, injury, or disease in service upon which a current disability may be based.  As such, the Board will not remand this case for a medical examination on those issues.  

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  


Increased ratings

The Veteran seeks a compensable rating for bilateral hearing loss, and he also contends his PTSD is more severely disabling than the 70 percent currently awarded.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).


Bilateral hearing loss 

The Veteran seeks a compensable rating for his bilateral hearing loss.  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86(a) allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; § 4.86(b) allows for the use of either Table when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

Treatment records associated with the claims file are devoid of any complaints of hearing loss or treatment for it.  Additionally, neither the Veteran, nor his representative have contended that his bilateral hearing loss impact his occupational functioning and daily activities.

In July 2008, the Veteran underwent a VA audiological examination, and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
40
85
LEFT
10
25
35
75

Right puretone threshold average was 43, and 36 in the left.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The Veteran reported that he was retired, but he continued to have difficulty understanding speech in noisy situations.  The sensorineural hearing loss diagnosis was continued.  

Based on the evidence as outlined above, the Board finds that the severity of the Veteran's hearing disability does not allow for a compensable rating.  Using the audiological testing results from the July 2008 VA examination, the Veteran had a puretone threshold average of 43 in the right ear and 36 in the left.  Again, the Veteran's speech discrimination scores were 100 percent in each ear.  These result in numeric designations of I in the right ear and I in the left ear.  Thus, the numeric designation of I converges with the numeric designation of I at a point that indicates a 0 percent (noncompensable) rating.  The Veteran is entitled to a noncompensable rating for his bilateral hearing loss based upon the findings of this audiological examination.  There is no evidence that the Veteran has an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.

The Board has considered the statements made by the Veteran regarding his hearing loss and his in-service noise exposure.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss is denied on a schedular basis.

The Board has considered whether to apply staged ratings pursuant to Hart, but finds that under the circumstances it is not appropriate. 

PTSD

The Veteran essentially contends that his PTSD is more severely disabling than currently rated.  

It is important to note that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is  indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

By way of background, the Veteran was originally awarded service connection for PTSD in a February 2001 rating decision.  He has been assigned a 70 percent rating since that time.  The Veteran filed his current request for increase in January 2008.  

The record does not reflect, nor has the Veteran contended that he undergoes medical treatment for his PTSD.  Additionally, he has not identified any outstanding treatment records associated with his service-connected PTSD.

In April 2008, the Veteran underwent a VA examination to determine the current severity of his PTSD.  The examiner noted the Veteran's history of PTSD treatment, and how he discontinued group therapy.  His current symptoms include, nightmares, flashbacks, anger, estrangement from his family, easy agitation, trouble sleeping, no friends, and he injures himself in his sleep.  He reported being divorced from his wife of 30 years, estranged from both of his children, but in contact with his two brothers.  The Veteran denied receiving any treatment for his PTSD, and he has not been hospitalized for any psychiatric problems.  The examiner indicated that there have been no major changes to the Veteran's daily activities due to his PTSD, but it has majorly impacted his social functioning inasmuch as he is isolative and alienates people.  The Veteran denied alcohol or drug abuse.

Mental status examination revealed orientation, hygiene, appearance all within normal limits.  Behavior was not found to be grossly inappropriate, and he was noted to be aloof and sarcastic at times.  The examiner noticed a lot of anger under the surface, and assessed his affect and mood as abnormal with findings of an irritable mood.  The Veteran advised, however, that his mood was usually "happy" when no one was around.  He reported that he did not like crowds, or strangers, and does not care what others think.  His communication and speech were within normal limits, but his concentration varied depending on whether he is angry or not.  The Veteran denied panic attacks, but endorsed suspiciousness.  There were no delusions, hallucinations, or obsessional rituals present, nor was there a history of the same.  

The examiner noted that the Veteran's thought processes were appropriate with unimpaired judgment.  Abstract thinking was normal, but memory was mildly impaired.  The Veteran denied suicidal and homicidal ideations.  The Veteran's PTSD diagnosis was confirmed, and he was assessed as having a GAF of 60 (the previous GAF in 2001 was 35).  The examiner ultimately noted that the Veteran was capable of managing his own benefits, and had no symptoms of psychosis.  Mentally, the Veteran had no difficulty performing his activities of daily living, but was noted to have difficulty establishing and maintaining effective work, school, and social relationships as evidenced by his lack of employment, divorce, and estrangement from his children.  There was no evidence of difficulty with physical health or understanding commands.  The examiner noted that the Veteran posed no threat of persistent danger or injury to self or others.  He indicated that the Veteran's prognosis was poor.  

Given the evidence as outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for his PTSD.  Although there is evidence of occupational and social impairment, the clinical evidence of record does not show that it is a total impairment.  In fact, his GAF score increased from 35 to 60 between 2001 to 2008.  Additionally, the Veteran is not shown to have gross impairment of thought processes/communication, persistent delusions/hallucinations, persistent danger of hurting himself or others, intermittent inability to perform his activities of daily living, or disorientation to time/place/people.  The Board appreciates the submissions by the Veteran and his representative indicating that his PTSD symptoms have worsened, but the evidence of record simply does not support a rating in excess of 70 percent.  In fact, the Veteran's symptoms are most analogous to those associated with a 70 percent rating inasmuch as the Veteran has occupational and social impairment with deficiencies in most areas.  Finally, the Veteran has been given a GAF of 60, which is indicative of moderate symptoms, and moderate impact in social, occupational, and/or school functioning.  As such, a rating in excess of 70 percent for service-connected PTSD is denied.  

The Board has considered whether to apply staged ratings pursuant to Hart, but finds that under the circumstances it is not appropriate. 

Extraschedular considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue-bilateral hearing loss and PTSD.  The Board observes that the Veteran has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his respective disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disabilities of bilateral hearing loss and PTSD.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluations currently assigned adequately reflect the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.

Service connection 

The Veteran seeks service connection for phosphorous burns of the right forearm and numbness in the fingertips.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Available service medical records show no treatment for or complaints of phosphorous burns to the right forearm or numbness in fingertips.  The August 1970 separation medical examination is also devoid of any finding of a disability related to phosphorous burns or numbness in the fingertips.  At the separation medical examination, the Veteran reported that he was "in good health plus!"  

Following discharge from service, the Veteran was not treated for any disabilities related to the right forearm or fingertips.  There are no clinical records evidencing any diagnosed disability related to phosphorous burns to the right forearm or numbness in the fingertips.  

In April 2008, the Veteran underwent a VA examination related to his shrapnel wounds.  The skin examination revealed scars on the right forearm that were attributed to shrapnel wounds incurred during service.  The Board notes that the Veteran is already service-connected for shrapnel wound residuals of his right upper extremity, to include the scars on his right forearm.  

Given the evidence as outlined above, the Board finds that there is no current diagnosis of residuals of phosphorous burns to the right forearm causing scarring other than that currently associated with his service-connected shrapnel wound residuals of the right upper extremity, nor is there a current diagnosis of a neurological disability manifested by numbness in the fingertips.  Absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because there is no evidence of a separate disability of the right forearm caused by phosphorous burns or numbness in the fingertips related to the Veteran's service, service connection must be denied. 


Earlier effective date

The Veteran contends that his shrapnel wound residuals on the back, right upper extremity, and left lower extremity should be awarded an effective date earlier than January 2, 2008.  The Board notes that the Veteran has also requested an earlier effective date for shrapnel wound residuals of the left upper extremity, to include a finding of CUE in a June 1971 administrative decision and a February 2001 rating decision.  This left upper extremity issue will be addressed in the remand portion of this decision.  

The RO received the Veteran's instant claim of service connection on January 2, 2008.  By way of background, the Veteran originally applied for service connection for shrapnel wounds of the head and left elbow in December 1970.  The Board notes that the Veteran is currently in receipt of service connection for shrapnel wound residuals of the head, but was denied service connection for left elbow shrapnel wound residuals in a June 1971 administrative decision for failure to appear at a VA examination.  During that time frame, the Veteran did not request service connection for any other shrapnel wound residuals-to include his back, right upper extremity, or left lower extremity.  

It is the Veteran's contention that he has written to VA multiple times discussing scars on his back and limbs from shrapnel wounds, and VA failed to address these "claims."  The Board has carefully reviewed the submission by the Veteran and it appears that none of his statements reference any scarring to the back, right upper extremity, or left lower extremity.  He generally references "shrapnel all over [his] body," but never referenced any residual disability or a wish to claim disability compensation for scarring other than his shrapnel wounds to his head and left elbow.  

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation  or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A "claim" means a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  The communication may be from the claimant, his or her representative, a Member of Congress, or anyone acting as next friend of a claimant who is not sui juris.  38 C.F.R. § 3.155.

The Veteran's representative has submitted statements indicating that the Veteran should be awarded an effective date prior to January 2, 2008, as the Veteran mentioned shrapnel wounds to the back and limbs in previous submissions to VA.  The Board is aware that the Veteran submitted many hand-written letters regarding his PTSD stressors, but none of which may be liberally construed as a claim for benefits for shrapnel wound residuals of the back, right upper extremity, and left lower extremity.  

To reiterate, the effective date of an award of benefits will generally depend on the date a claim for such benefits was filed, and the Board must consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date.  The Board is "required to review all the communications in the file...that could be interpreted to be a formal or informal claim for benefits."  Lalonde v. West, 12 Vet. App. 377, 381 (1999).

The Court has held that, "[w]hile the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32, 35 (1998), Lalonde, 12 Vet. App. at 382 (holding that the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA).

The Board finds, however, that the record does not contain an earlier formal or informal claim of service connection for shrapnel wounds to the back, right upper extremity, and left lower extremity, than January 2, 2008.  

Thus, according to 38 U.S.C.A. § 5110(a), the effective date cannot be earlier than the current designation of January 2, 2008-the date of receipt of the claim for service connection.   

The evidence of record does not support the Veteran's contentions.  The date of receipt of the claim to reopen is controlling under the applicable law.  Although the Board is sympathetic to the Veteran's contentions, the preponderance of the evidence is against his claim for an effective date earlier than January 2, 2008, for the grant of service connection for shrapnel wounds residuals of the back, right upper extremity, and left lower extremity.  The Veteran's claim must, therefore, be denied. 


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 70 percent for PTSD is denied.

Service connection for phosphorous burn residuals of the right forearm is denied.

Service connection for numbness of the fingertips is denied.  

An effective date prior to January 2, 2008, for the grant of service connection for shrapnel wound residuals of the back is denied.

An effective date prior to January 2, 2008, for the grant of service connection for shrapnel wound residuals of the left lower extremity is denied.

An effective date prior to January 2, 2008, for the grant of service connection for shrapnel wound residuals of the right upper extremity is denied.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claims for shrapnel wound residuals of the head, upper extremities, left lower extremity, and back.  The issue of entitlement to an earlier effective date and CUE claims related to the left elbow shrapnel wound residuals also require a remand for proper development.  

Increased ratings

The Veteran seeks compensable ratings for his shrapnel wound residuals to the head, back, upper extremities, and left lower extremity.  

Indeed, the Veteran underwent a VA examination for his shrapnel wounds in April 2008, but the Board finds this examination to be inadequate for purposes of rating the Veteran's claim.  

Head

The Veteran's shrapnel wound to the head has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  Under Diagnostic Code 5296, loss of part of the skull with brain hernia warrants an 80 percent rating.  Without brain hernia, a 50 percent rating is warranted for loss of an area of the skull larger than the size of a 50-cent piece or 1.140 square inches (7.355 square centimeters); a 10 percent rating is warranted for loss of an area of the skull smaller than the size of a 25-cent piece or 0.716 square inches (4.619 square centimeters); and a 30 percent rating is warranted for loss of an intermediate area of the skull (between a 25-cent and 50-cent piece).  A note provides that any intracranial complications be rated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5296.

The April 2008 VA examination report did not discuss whether the Veteran had any loss of an intermediate area of the skull.  The examiner noted the Veteran had a scar measuring 1.5 cm by .25 cm on the left temple with disfigurement.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema noted.  The examiner, however, did not indicate whether the surface contour of the scar was elevated or depressed upon palpation.  Surface contour is one characteristic of disfigurement pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800 for scars of the head, face, or neck, under which the Veteran may be entitled to a compensable rating.  

As the April 2008 VA examiner did not address loss of intermediate area of the skull-including any indentation, nor did the examiner address whether the surface contour of the scar was elevated or depressed upon palpation, the Board finds that this examination is inadequate.  Thus, the claim must be remanded for a more thorough examination to be scheduled to determine the current severity of the Veteran's shrapnel wound residuals to the head.  

Shrapnel wound residuals of the back, upper extremities, and left lower extremity

In regards to the shrapnel wound residuals of the back, upper extremities, and left lower extremity, the Board also finds the April 2008 VA examination to be inadequate.  

In regards to the back, upper extremities, and left lower extremity, the examiner indicated that there were muscle wounds present.  The examiner then indicated that no muscle was involved and never identified any muscle groups.  

The examiner noted that shrapnel wounds to the left shoulder and elbow were "deep penetrating" wounds, and the injury to the left elbow involved bone, skin, and muscle.  He stated that neither of these muscle injuries caused complications, and they do not affect the functioning of the body.  Again, no muscle groups were identified.  

The Board also notes that the examiner diagnosed the Veteran as having mild AC joint arthropathy of the bilateral shoulder, left shoulder peritendintis calcaria, a small osteophyte of the right elbow, mild arthritic changes of the left knee, degenerative joint disease of the cervical and lumbar spine.  The examiner did not, however, indicate whether these diagnosed musculoskeletal disabilities are independent of the shrapnel wounds to the back, upper extremities, or left lower extremities or secondarily related to the shrapnel wounds.  

In an October 2008 statement from the Veteran's representative, he indicated that the Veteran's scars were tender and painful-despite what the April 2008 VA examiner noted.  He also contended that the Veteran's back scarring is analogous to being tattooed permanently as it covers his entire back.  

The Board finds the April 2008 VA examination report related to the Veteran's shrapnel wounds to the back, upper extremities, and left lower extremity to be confusing and inadequate.  The Board finds that another VA examination should be scheduled to determine the current severity of the shrapnel wound residuals, and whether the diagnosed musculoskeletal disabilities are in any way related to the shrapnel wound residuals identified.  The examiner is also asked to clarify whether the Veteran's scars are painful upon examination, and should indicate how much of the Veteran's back is covered in the 120+ scars.  The Board also requests that the examiner clarify whether any muscle groups are involved, and if so, which ones.  

Earlier effective date and CUE

Service connection for shrapnel wound residuals of the left upper extremity was granted in an August 2008 rating decision, effective, January 2, 2008.  In his October 2008 notice of disagreement, the Veteran seeks an earlier effective date for this grant of service connection.  

The Veteran also essentially contends that there was CUE in denying his claim in June 1971 as he did not undergo a VA examination prior to this denial and his claim was made within one year of his discharge from service.  Arguments were also made that there was CUE in a February 2001 rating decision as it did not take into consideration the Veteran's lay testimony and combat service in awarding service connection for left elbow shrapnel wounds pursuant to 38 U.S.C.A. § 1154 (b).  

The issue of CUE in connection with the issue of entitlement to an effective date earlier than January 2, 2008, for the grant of service connection for shrapnel wound residuals of the left elbow has not been addressed by the RO; the RO must consider this matter in the first instance.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  As there is no record of initial adjudication, the Veteran's claim must be remanded for adjudication of the CUE claim and then readjudication of the inextricably intertwined issue of entitlement to an earlier effective date for the grant of service connection for left elbow shrapnel wound residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his shrapnel wound residuals of the head, back, bilateral upper extremities, and left lower extremity.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then provide an opinion as to the current severity of any shrapnel wound residuals.  

The examiner is asked to specifically indicate:

a.  the size of the shrapnel wound residual to the head, whether there is any indentation, and whether the surface contour of the scar is elevated or depressed upon palpation,  

b. in square inches or square centimeters how much of the Veteran's back is covered by the 120+ shrapnel wound scars,  

c. whether the Veteran's scars on his head, back, upper extremities, and left lower extremities are painful upon examination,

d. whether the Veteran's scars impact any specific muscle group, and if so, which muscle group(s), and

e. whether any diagnosed musculoskeletal disabilities are attributable to his shrapnel wound residuals.   

2.  The RO should address the issue of CUE in the June 1971 administrative decision and February 2001 rating decision.  Additionally, the issue of entitlement to an effective date prior to January 2, 2008, for grant of service connection for shrapnel wound residuals of the left elbow should be reviewed.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


